UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7355



LATIF BLAGMAN,

                                              Plaintiff - Appellant,

          versus


JAMES R. WHITE, Superintendent; MS. EVANCHYK,
Assistant Superintendent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-99-538-AM)


Submitted:   January 10, 2001             Decided:   February 1, 2001


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latif Blagman, Appellant Pro Se. Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Latif Blagman appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. Blagman v. White, No. CA-99-538-AM (E.D. Va. Sept.

18, 2000). We also deny Blagman’s request for appointment of coun-

sel.    Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2